Citation Nr: 0840579	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-09 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE


Entitlement to service connection for left shoulder 
disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel






INTRODUCTION

The veteran served on active duty from November 1984 to 
November 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston Salem, North Carolina, wherein the RO, in part, 
denied the veteran's claim of entitlement to service 
connection for left shoulder disability.  The veteran timely 
appealed the RO's January 2005 rating action to the Board.  
Jurisdiction the claims file currently resides with the 
Roanoke, Virginia RO.  

In addition, also developed for appellate review was the 
issue of entitlement to service connection for bilateral knee 
disability.  By an October 2007 rating action, the RO granted 
service connection for left and right patellofemoral syndrome 
with meniscal tears; each knee was assigned an initial 
noncompensable evaluation, effective November 2, 2005.  As 
the veteran has not appealed the ratings or effective dates 
assigned to either knee, there is no issue relating to the 
left or right knee that remains in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appellant indicated that he wanted a hearing before the 
Board on his VA Form 9 submitted to VA in March 2006.  On VA 
Form 119, Report of Contact, dated in December 2007, the 
veteran's representative indicated that they had spoken with 
the veteran via telephone, and that he had expressed a desire 
to cancel his hearing.  Under these circumstances, the Board 
considers the request for a hearing to have been withdrawn by 
the appellant.  38 C.F.R. §§ 20.702(e), 20.704(e)(2008).  

In January 2008, the veteran's representative submitted 
additional medical evidence (duplicate copy of a December 
2007 private treatment report) directly to the Board.  The 
veteran's representative, on behalf of the appellant, 
specifically waived local consideration of said evidence.  
See 38 C.F.R. § 20.1304 (2008).  

On VA Form 119, dated in November 2008, the veteran's 
representative indicated that he had spoken with the veteran 
via telephone and that he expressed a desire to withdraw from 
his appeal the following issues:  (1) entitlement to an 
initial compensable evaluation for service-connected low back 
disability from December 21, 2004 to January 30, 2007 and 10 
percent thereafter; and (2) entitlement to an initial 
compensable evaluation for service-connected right rhomboid 
muscle strain with degenerative joint disease and labral tear 
of right shoulder from December 1, 2004 to November 1, 2005, 
and 10 percent thereafter.  The veteran specifically stated 
that he was limiting appellate review to the issue listed on 
the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).

Here, VA is required to provide additional assistance to the 
veteran in substantiating his claim. Specifically, a VA 
examination in required. In determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration. These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) (West 2002) and 
38 C.F.R. § 3.159(c)(4) (2008).

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the veteran's service. The types 
of evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The veteran essentially contends that his current left 
shoulder disability had its onset during military service in 
1998.  In support of the foregoing, service treatment records 
confirm that in September 1998, the veteran sought treatment 
for a "hurt" left shoulder after he had lifted dumbbells at 
the gym.  A physical evaluation of the left shoulder revealed 
tenderness to palpation around the left acromion, and full 
range of motion with no evidence of any deformity or 
ecchymosis.  An assessment of left shoulder muscle stain was 
entered.  The veteran was prescribed an anti-inflammatory.  
On a July 2004 Report of Medical Assessment,  the veteran 
indicated that he intended to seek VA disability benefits, in 
part, for his "shoulders."  The examining physician 
reported that the veteran experienced on and off bilateral 
shoulder pain with activity.  There was no specific method of 
injury.  

Recently, a private magnetic resonance imaging scan of the 
left shoulder, performed in December 2007, revealed a small 
focus of abnormal signal that involved the articular sided 
fibers of the supraspinatous tendon that was consistent with 
a low-grade articular side partial tear.  The infraspinous, 
teres minor and subscapularis tendons were intact.  There was 
marked degenerative hypertrophic acromioclavicular change 
with significant mass-effect on the supraspinatus muscle 
belly.  Bone marrow signal was otherwise normal throughout.   

An examination is required to obtain an opinion regarding a 
nexus between the currently diagnosed left shoulder 
disability and the clinical findings of left shoulder strain 
noted during military service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination.  The claims 
file must be reviewed in connection 
with that examination.  The examiner 
should be asked to opine as to whether 
it is at least as likely as not (50 
percent probability or greater) that 
any current left shoulder disability is 
related to the veteran's period of 
military service.  The examiner must 
specifically address the role, if any, 
of the September 1998 findings of left 
shoulder muscle strain.  The examiner 
must provide a rationale for any 
opinion expressed.

2.  The RO should review the claims 
file to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated. The RO should then 
readjudicate the claim on appeal. If 
any benefit sought remains denied, the 
RO should issue an appropriate SSOC and 
provide the veteran and his 
representative the requisite time 
period to respond.  The case should 
then be returned to the Board for 
further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board, however, takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim. 38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




